Case: 4:16-cv-01132-SNLJ Doc. #: 249 Filed: 05/07/21 Page: 1 of 9 PageID #: 7561




                 UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF MISSOURI
                      (EASTERN DIVISION)


                                 )
LEVINE HAT CO., on behalf of     )
itself and all others similarly  )
situated,                        )
                                 )
             Plaintiffs,         )
                                 )
vs.                              )               Case No. 4:16-cv-01132-SNLJ
                                 )
INNATE INTELLIGENCE, LLC et al., )
                                 )
             Defendants.         )
                                 )

                  JOINT SUMMARY OF THE CASE
            AND STIPULATION OF UNCONTESTED FACTS

      As directed by this Court’s Case Management Order, the parties met,

conferred, and prepared the following stipulations of fact:

                    BRIEF SUMMARY OF THE CASE

      This is a civil class action lawsuit filed by Plaintiff Levine Hat Co.

against Defendants Innate Intelligence, LLC, Nepute Enterprises, LLC, and

ProFax, Inc.    This case arises out of a facsimile transmission, or “fax”,

transmitted by ProFax, Inc., on behalf of Innate Intelligence between January

27, 2016 and July 13, 2016. Innate hired a professional fax broadcaster,

ProFax, Inc., to send the fax at Innate’s direction. This fax invited businesses

to schedule a FREE “Lunch ‘N Learn” on stress management. The fax was sent
Case: 4:16-cv-01132-SNLJ Doc. #: 249 Filed: 05/07/21 Page: 2 of 9 PageID #: 7562




to 10,031 recipients.

      A federal law known as the Telephone Consumer Protection Act, also

called the TCPA, declares it is unlawful to fax unsolicited advertisements to

recipients unless certain specific conditions are met. Plaintiffs allege that the

“Lunch ‘N Learn” faxes were “advertisements” under the TCPA and did not

meet the conditions required by federal law and, therefore, claim that the faxes

were unlawfully sent. Defendant ProFax denies Plaintiff’s allegations,

including that the subject fax was an advertisement under the TCPA.

Defendant ProFax further claims that it is not a “sender” of Innate’s faxes for

purposes of the TCPA and that it did not have a high degree of involvement in,

or actual notice of, the unlawful activity, which is necessary to hold a fax

broadcaster liable under the TCPA.

                           UNCONTESTED FACTS

      1.    Defendant ProFax, Inc. (“ProFax”) is a New York corporation with

its principal place of business in New York.

      2.    Defendant Innate Intelligence, LLC (“Innate”) is a Wisconsin

corporation with its principal place of business in Wisconsin.

      3.    Defendant Nepute Enterprises, LLC (“Nepute”) is a Missouri

corporation with its principal place of business in Missouri.

      4.    As part of the partnership agreement between Nepute and Innate,

Dr. Nepute appointed Rob Eyler, CEO of Innate, to Innate’s advisory board.
Case: 4:16-cv-01132-SNLJ Doc. #: 249 Filed: 05/07/21 Page: 3 of 9 PageID #: 7563




      5.     Innate agreed to give Nepute permission to use the IWC

designation on all clinic marketing materials.

      6.     Nepute agreed that Innate may use their name, likeness, logo, and

photos of its employees.

      7.     Nepute agreed to work exclusively with Innate for the purpose of

providing paid on-site chiropractic care.

      8.     On or about July 5, 2016, Plaintiff Levine Hat Co. (“Levine Hat”)

received a fax (the “Subject Fax”) from Innate Intelligence, LLC.

      9.     RedMoxy Communications LLC (“RedMoxy”) designed Innate’s

Lunch n’ Learn invitations based on a template provided by Innate to

RedMoxy.

      10.    The faxes sent by ProFax on Innate’s behalf concerned invitations

to free “Lunch n’ Learn” events hosted by Innate.

      11.    Innate made the decision to distribute the Lunch n’ Learn flyers by

facsimile.

      12.    ProFax is a professional fax broadcasting service.

      13.    ProFax provides fax transmission services.

      14.    ProFax distributes information by fax at the direction of its clients.

      15.    ProFax was hired by Innate for the purposes of broadcasting the

Subject Fax.
Case: 4:16-cv-01132-SNLJ Doc. #: 249 Filed: 05/07/21 Page: 4 of 9 PageID #: 7564




        16.   ProFax transmitted faxes for and under the direction of its

customer Innate.

        17.   ProFax uses digital fax cards located in a server to broadcast faxes.

        18.   Levine Hat had never had any business or other dealings with

Innate or any clinics prior to receiving the Subject Fax and this litigation.

        19.   Innate retained the transmission logs showing the fax number

and time of transmission of each of the subject faxes.

        20.   ProFax generated these transmission logs after sending the subject

faxes and then emailed the transmission logs to Innate.

        21.   ProFax’s general business practice is to delete these transmission

logs.

        22.   The size of the transmission logs produced by Innate in this case

is 2.62 megabytes.

        23.   As a matter of public record, a 32-gigabyte portable flash drive

data is available for approximately $5 dollars.

        24.   ProFax provides clients with opt-out services, if requested.

        25.   ProFax’s opt-out services are automated.

        26.   When ProFax receives an opt-out request from a fax recipient, the

request is automatically recorded on ProFax’s servers and the recipient will

receive no further faxes.
Case: 4:16-cv-01132-SNLJ Doc. #: 249 Filed: 05/07/21 Page: 5 of 9 PageID #: 7565




      27.      ProFax’s clients are sent final proofs by ProFax before faxes are

distributed.

      28.      The client must review and approve the final proof before ProFax

will distribute the message.

      29.      Levine Hat had to pay for the ink and paper used to print Innate’s

advertisement.

      30.      The fax numbers to which ProFax sent the Subject Fax on behalf

of Innate were provided to ProFax by Innate.

      31.      ProFax’s clients provide ProFax with the fax numbers of the

desired recipients of fax messages.

      32.      Fax List Wholesalers referred Innate to ProFax.

      33.      Innate purchased the list of fax numbers to which the subject fax

was sent from Fax List Wholesalers.

      34.      ProFax was not involved in any conversations between Innate and

Fax List Wholesalers.

      35.      Innate’s agreement with ProFax contains language that states

ProFax does not condone or participate in the sending of unsolicited fax

messages.

      36.      Innate never made any efforts to determine whether or not it had

an existing relationship with anyone to whom it sent the subject fax.
Case: 4:16-cv-01132-SNLJ Doc. #: 249 Filed: 05/07/21 Page: 6 of 9 PageID #: 7566




      37.   Innate never had any policies or procedures regarding checking the

recipients of the subject faxes to see if there were any relationships with those

people prior to transmission.

      38.   All faxes sent by ProFax on Innate’s behalf were sent only to

numbers Innate provided to ProFax.

      39.   The opt-out notice included on the subject fax did not include a

facsimile machine number for the recipient to transmit a request to the sender

of the subject fax not to send future unsolicited advertisements.

      40.   The opt-out notice included on the subject fax did not include a

notice to the recipient that any opt-out request sent must include the fax

number that the recipient wishes to opt-out from future unsolicited

advertisements.

      41.   ProFax did not alter the list provided by Innate, unless instructed

by Innate to do so.

      42.   Innate provided ProFax with several lists of recipients who had

opted out from receiving faxes.

      43.   ProFax added those numbers to its database to ensure that those

numbers would not receive fax messages.

      44.   Innate requested automated opt-out services from ProFax, and

ProFax provided such services to Innate.
Case: 4:16-cv-01132-SNLJ Doc. #: 249 Filed: 05/07/21 Page: 7 of 9 PageID #: 7567




      45.   All recipients of Innate’s Lunch n’ Learn faxes who opted out

would no longer receive fax messages by operation of ProFax’s automated

system.

      46.   There are 10,031 class members in this case, each of whom received

one of the subject faxes.


Dated: May 7, 2021                         Respectfully submitted,

                                           KEANE LAW LLC

                                           By: /s/ Steve Duke________
                                           Ryan A. Keane, # 62112MO
                                           Steven Duke, # 68034MO
                                           7777 Bonhomme Ave, Ste 1600
                                           St. Louis, MO 63105
                                           Ph: (314) 391-4700
                                           Fx: (314) 244-3778
                                           ryan@keanelawllc.com
                                           steve@keanelawllc.com

                                           Attorneys for Plaintiffs
Case: 4:16-cv-01132-SNLJ Doc. #: 249 Filed: 05/07/21 Page: 8 of 9 PageID #: 7568




                                 GREENSFELDER, HEMKER & GALE, P.C.

                                    By:    /s/ Mary Ann L. Wymore
                                           Mary Ann L. Wymore, #44061
                                           mlw@greensfelder.com
                                           Peter W. Mueller, #70262
                                           pmueller@greensfelder.com
                                           10 South Broadway, Suite 2000
                                           St. Louis, Missouri 63102
                                           Telephone: 314-241-9090
                                           Facsimile: 314-241-8624

                                    Attorneys for Defendant ProFax, Inc.
Case: 4:16-cv-01132-SNLJ Doc. #: 249 Filed: 05/07/21 Page: 9 of 9 PageID #: 7569




                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed via the Court’s

Electronic Filing System this 7th day of May, 2021, which will send a notice of

electronic filing to all counsel of record.



                                              /s/ Steven Duke
